Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 4 May 2021 is acknowledged.  The traversal is on the ground(s) that the burden on the PTO to consider all of the groups together is less than the burden on Applicant/ the public to prosecute/search the applications separately.  This is not found persuasive because Applicant has not rebutted the prima facie cases of distinction made in the Restriction Requirement dated 6 April 2021.
Nonetheless, restriction requirement between Inventions II and III has been withdrawn.  Claims 1 and 15-20; and claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn respectively to nonelected Inventions IV and V, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
As amended, claims 2-10 are drawn to Invention II and are examined on the merits below.  Claims 13 and 14 are also examined on the merits below.

Information Disclosure Statement
The information disclosure statement filed 30 September 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the French Search Report (item 5) has been placed in the case file, but its content has not been considered; all other references cited in the IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 2-10; claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended the “first face” and “second face” recited are no longer tethered to a tangible element of the claimed multilayer structure, and one reading of the claim could have the catalytic layer located on one surface of the substrate and the multilayer stack located on another surface of the substrate opposing said one surface (as opposed to a structure having the sequence of substrate/ multilayer stack/ catalytic layer).  For the prior art rejection below, claim 11 is interpreted as if it were to require the sequence of substrate/ multilayer stack/ catalytic layer.
Furthermore, claim 11 has an additional issue of indefiniteness, in that it is not clear if “a first face” refers to the same element as “the first face of the substrate”.
As claims 12 and 2-10 depend on claim 11, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 11, claims 12 and 2-10 are also held to be rejected.
As claims 13 and 14 require all limitations of claim 11, and as the respective limitations of claims 13 and 14 do not resolve the aforementioned issue in claim 11, claims 13 and 14 are also held to be rejected.

Claim Objections
Each of claims 6 and 7 requires one atomic monolayer of a respective coating material.  This gives the impression that the claimed stack may have one layer of silica 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 6, and 8; claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0348273 A1 (“Tang”) as evidenced by U.S. 2010/0075137 A1 (“Sinton”).  
Considering claim 11, Tang discloses a semiconductor device comprising a body 716, an interface layer 711 deposited thereupon, and a conductive layer 714 located upon the interface layer 711, wherein the interface layer 711 may be a metal oxide/ silicon oxide nanolaminate (Tang ¶ 0094 and Fig. 7).  The body 716, the interface layer 711, and the conductive layer 714 respectively map onto the claimed substrate, multilayer stack, and catalytic layer.
Re: the nanolaminate, Tang discloses that it is a stack comprising alternating layers of a metal oxide such as aluminum oxide with layers of silicon dioxide (id. ¶ 0079), wherein each layer of the stack is deposited via ALD (id. ¶ 0049 and 0062); such a process (viz. ALD) by definition produces a layer formed of superposed atomic Tang discloses each oxide layer has thickness less than 10 nm or less than 5 nm (id. ¶ 0082), which falls within the claimed range.  As claim 11 is directed to an article (and not a method of using an article), the prior art is considered to have disclosed an element reading on the catalytic layer, as long as the material of said element is capable of being used as a catalyst for CNT growth.  In the instant case, Tang discloses the usage of refractory metals for conductive layer 714, and refractory metals are known to be capable of acting as catalysts for CNT growth (see Sinton ¶ 0020).  
Considering claim 6, it is clear from the disclosure of Tang that the cycles of deposition of silica exceeds that of alumina (Tang. ¶ 0078).  At the time, there is at least one cycle of alumina deposition.
Considering claim 8, Tang discloses that the total thickness of the nanolaminate may be about 20 to about 60 nm (id. ¶ 0082).  About 60 is considered to read on the value of 50.  Thus the disclosure re: total thickness is considered to read on the limitation of 5 to 50 nm.

Considering claims 13 and 14, the ALD process for forming the nanolaminate as described above would also anticipate claims 13 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, as applied to claim 11 above.
For all rejections below, Tang is considered to be analogous, as it also concerned with the formation of alternating stack of silica and alumina layers formed via ALD.  In particular, it is noted that as ALD produces a deposited layer that is distinct from layers produced via other processes (a point which both the instant application and Tang emphasize), oxide layers formed via ALD is considered to be one of the fields of endeavors of the present application.  Furthermore, claims 13 and 14, were they to recite further limitations such as thickness of individual layer, would be properly rejected under 35 § 103 over Tang, as Tang is also concerned with the process by which the oxide layers are deposited; therefore, as the process of Tang naturally leads to it corresponding product, Tang is also considered analogous with respect to the instantly claimed product. 
Considering claims 2-5, Tang discloses that for both the silica and alumina films, the respective film thickness may be less than 2 nm (Tang ¶ 0082).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 7, Tang discloses that the number of cycles of deposition of alumina may be the same as that of silica (id. ¶ 0078).  As there are multiple cycles of alumina deposition (and at least one cycle of silica deposition), the limitation of claim 7 is considered to be met.
Considering claims 9 and 10, as the ratio of number of cycles of silica deposition to that of alumina deposition may be up to 50:1 (id. ¶ 0078), and as each cycle produces a monoatomic layer, Tang is considered to have rendered obvious claims 9 and 10.
Considering claim 12, Tang discloses that the gate electrode may be a metal (id. ¶ 0094), and iron is noted to be one of limited number of possible metals on the periodic table.  Selection of iron from a finite list as the material constituting the gate electrode is thus deemed obvious.


Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781